Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 13, 2021

The Court of Appeals hereby passes the following order:

A21A1773. RAY v. THE STATE.

      Cecil Ray filed a notice of appeal from the trial court’s order dismissing his
motion to vacate a void judgment, and the appeal was docketed on July 9, 2021.
Ray’s brief of appellant was due 20 days later, on July 29, 2021. The due date has
passed, and Ray has not filed a brief. Accordingly, Ray’s appeal is hereby
DISMISSED for failure to file a brief. See Court of Appeals Rule 23 (a).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/13/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.